PER CURIAM.
Upon the filing of respondent’s Conditional Guilty Plea for Consent Judgment *947this Court appointed a referee to conduct a hearing regarding respondent’s alleged misconduct. Respondent’s conditional guilty plea for consent judgment* acknowledges his violation of article XI, Rule 11.02(4) of the Integration Rule of The Florida Bar and Disciplinary Rule 9-102(A) of the Code of Professional Responsibility of The Florida Bar. The referee recommended that respondent be found guilty in accordance with his conditional plea, given a public reprimand and be placed on probation for a period of three (3) years with the following terms and conditions:
(1) Respondent agrees to attend, with his bookkeeper, The Florida Bar’s seminar on trust accounting procedures within 6 months of the date of this Court’s opinion, and to forward to The Florida Bar proof of his attendance;
(2) Respondent agrees to have his own office evaluated by The Florida Bar’s LO-MAS Program within one year of the Court’s order and to provide a copy of the LOMAS report to The Florida Bar;
(3) Respondent agrees to provide The Florida Bar with monthly status reports from his Alcoholics Anonymous (AA) counselor;
(4) Respondent agrees to provide The Florida Bar with quarterly reports on his trust account, consisting of copies of all clients’ ledger cards and all bank statements; and
(5) Respondent agrees that The Florida Bar may audit his trust account without cause at any time during the period of probation.
Neither side contests the referee’s report which we hereby adopt. Publication of this opinion in Southern Reporter and respondent’s appearance before the Board of Governors of The Florida Bar will serve as the public reprimand, and Gerald R. Power is placed on probation for three (3) years on the above terms and conditions effective thirty days from the filing of this opinion.
Judgment for costs in the amount of $598.00 is hereby entered against respondent, for which sum let execution issue.
It is so ordered.'
McDonald, C.J., and ADKINS, OVER-TON, EHRLICH and SHAW, JJ., concur.

 We feel it unnecessary to publish the full text of the plea. The Court file is open for inspection.